DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s amendment and response filed on 10/14/2020 are acknowledged and entered.

Claims 1-8 were pending.  In the amendment as filed, applicants have amended claims 1-3, 6, and 7; and cancelled claims 4, 5, and 8.  Therefore, claims 1-3, 6, and 7 are currently pending and are under consideration in this Office Action.

Status of Claim(s) Objection(s) and /or Rejection(s)
The rejections of claims 1-8 under 35 U.S.C. 112(b) or 35 USC 112 (pre-AIA ), second paragraph, as being indefinite have/has been withdrawn in light of applicant’s amendments of claims 1 and 6 and/or cancellation of claim 8 thereto. 

Maintained Rejection(s)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shirasaka et al. (US Patent 5,525,603) in view of Saif et al. (Expert Opinion on Investigational Drugs, 2009, 18(3), pp. 335-348).
For claims 1-3, Shirasaka et al. claim a composition comprising a therapeutically effective amount of tegafur, an antitumor effect-potentiating effective amount of 2,4-dihydroxy-5-chloropyridine (refers to claimed ‘a synergistically effective dose of Gimeracil or a pharmaceutically acceptable salt thereof with an anti-cancer effect’ of claim 1), a side effect-suppressing effective amount of oxonic acid or a pharmaceutically acceptable salt thereof (refers to claimed ‘an effective dose of Oteracil potassium for reducing side effects’ of claim 1), and a pharmaceutically acceptable carrier, wherein (A) tegafur, (B) 2,4-dihydroxy-5-chloropyridinc and (C) oxonic acid or a pharmaceutically acceptable salt thereof are used in a molar ratio of (A):(B):(C) = l :0.4:1 (refers to instant claimed ‘molar ratio’ of claims 2 and 3) (Claim 3); and a method of using the composition for treating cancer (refers to claimed ‘for cancer treatment’ of claims 1-3) (Claim 5).  The type of pharmaceutically acceptable salt of oxonic acid is potassium oxonate (refers to claimed ‘Oteracil potassium’ of claim 1) (Claim 4).  Shirasaka et al. also disclose that oxonic acid per se is a known compound; and useful pharmaceutically acceptable salts thereof include acid addition salts and basic compound salts (refers to claimed ‘Oteracil potassium’ of claim 1) (col. 2, lines 53-67).
claims 6 and 7, Shirasaka et al. claim a composition comprising a therapeutically effective amount of tegafur, an antitumor effect-potentiating effective amount of 2,4-dihydroxy-5-chloropyridine (refers to claimed ‘ingredient (II) is an effective dose of Gimeracil with an anti-cancer synergy’ of claim 6), a side effect-suppressing effective amount of oxonic acid or a pharmaceutically acceptable salt thereof (refers to claimed ‘ingredient (III) is an effective dose of Oteracil potassium for reducing side effects’ of claim 6), and a pharmaceutically acceptable carrier, wherein (A) tegafur, (B) 2,4-dihydroxy-5-chloropyridinc and (C) oxonic acid or a pharmaceutically acceptable salt thereof are used in a molar ratio of (A):(B):(C) = l :0.4:1  (Claim 3); and a method of using the composition for treating cancer (refers to claimed ‘for cancer treatment’ of claims 6-7) (Claim 5).  The type of pharmaceutically acceptable salt of oxonic acid is potassium oxonate (refers to claimed ‘Oteracil potassium’ of claim 6) (Claim 4).  Shirasaka et al. also disclose the followings: (a) oxonic acid per se is a known compound; and useful pharmaceutically acceptable salts thereof include acid addition salts and basic compound salts (refers to claimed ‘Oteracil potassium’ of claim 6) (col. 2, lines 53-67); (b) a kit (refers to instant claimed kit of claim 6) for treating a cancer in a mammal, comprising three components: (i) a therapeutically effective amount of tegafur, (ii) the compound of the formula (I) in an amount effective for potentiating the antitumor effect of tegafur, and (iii) oxonic acid or a pharmaceutically acceptable salt thereof in an amount effective for suppressing the side effects of tegafur (col. 4, lines 37-51); and (c) two or three containers holding the components (i), (ii) and (iii), wherein the tegafur (i) being contained in a container different from the container(s) for the components (ii) and (iii) or the components (ii) and (iii) may be accommodated in separate containers, or a mixture of the components (ii) and (iii) may be held in a single container (col. 4, lines 52-61).  Further, the limitation as recited by instant claimed 7 (i.e. ‘wherein Gimeracil may include a pharmacologically acceptable salt thereof’) makes optional the salt form of the claimed ‘Gimeracil’, and thus, the 2,4-dihydroxy-5-chloropyridine of Shirasaka et al. would anticipate the limitation as recited by instant claimed 7.
The teachings of Shirasaka et al. differ from the presently claimed invention as follows:
For claims 1 and 6, Shirasaka et al. do not explicitly include the compound of capecitabine as recited by instant claims 1 and 6 as the anti-cancer agent.
However, Saif et al. teach the limitations that are deficient in Shirasaka et al. as follows:
For claims 1 and 6, Saif et al. disclose the followings: (i) both capecitabine and tegafur are prodrug form of the anticancer agent 5-fluorouracil (5-FU); and (ii) both capecitabine and tegafur can be formulated for oral administration (pg. 337).
It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to substitute capecitabine for tegafur in the composition of Shirasaka et al.  A person of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, for both capecitabine and tegafur are prodrug form of the anticancer agent 5-fluorouracil, i.e. they have same anti-tumor activity/treatment modality, and can be formulated for oral administration as disclose by Saif et al.  Further, as recognized by MPEP § 2144.06(II), in order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980) (The mere fact that phthalocyanine and selenium function as equivalent photoconductors in the claimed environment was not sufficient to establish that one would have been obvious over the other. However, there was evidence that both phthalocyanine and selenium were known photoconductors in the art of 
Therefore, the combine teachings of Shirasaka et al. and Saif et al. do render the inventions of the instant claims prima facie obvious.

Response to Arguments
Applicant’s arguments directed to the above rejection under 35 U.S.C. 103 were considered but they are not persuasive for the following reasons.  Please note that the above rejection has been modified from its original version to more clearly address applicant’s newly amended and/or added claims, and/or arguments.
[1] Applicant alleges that “at first, Saif fails to disclose or suggest the use of capecitabine combined with gimeracil and oteracil potassium to obtain a synergistic anti-cancer effect. According to Saif, to bypass the problem of oral administration of 5-FU due to the high activity of DPD in the gut wall (see abstract), oral fluoropyrimidine derivatives were developed including the 5-FU prodrugs (i.e., tegafur, doxifluridine or capecitabine). Therefore, when referring to capecitabine as a 5-Fu prodrug, Saif is more concerned about its oral properties rather than its drug activity, not to mention its drug combination activity”.
[2] Applicant contends that “the specification of the present application as originally filed provides unexpected data for the composition comprising capecitabine, gimeracil and oteracil potassium, compared to the composition comprising tegafur, gimeracil and oteracil potassium. According to Figure 9 in the present application, it can be seen the survival rate of the tested group administrated by the composition of capecitabine, gimeracil, oteracil potassium is obviously better than the tested group administrated by TS-1 (i.e., the composition of tegafur, gimeracil and oteracil potassium). According to Figure 10, it can be clearly seen that the weight of the mice in capecitabine+gimeracil+oteracil potassium group is not significantly different from that in the control group, while the weight of the mice in TS-1 group decreases significantly in 15 days. Therefore, compared to TS-1, the composition of capecitabine, gimeracil, oteracil potassium can not only brings higher anti-tumor activity but also reduces side effects”.
[3] Applicant argues that “it is not obvious for a person of ordinary skill in the art to substitute capecitabine for tegafur in a certain composition which has been verified as a synergistic composition for treating cancer. On one hand, pharmacodynamic properties among different 5-Fu prodrugs such as metabolic properties in the body are significantly different, which can be seen in Table 1. Therefore, those skilled in the art has no motivation to consider capecitabine as an equivalency for tegafur”.
Thus, “Based on the above arguments, the applicant believes that it is not obvious to substitute capecitabine for tegafur in a certain composition due to the unknown synergistic mechanisms produced by the certain 5-Fu prodrug tegafur combined with gimeracil and oteracil potassium”.
This is not found persuasive for the following reasons: 
[1] The examiner respectfully disagrees.  It is the examiner’s position that the reference of Saif et al. do suggest that capecitabine and tegafur is recognized in the prior art as equivalence for their antitumor activity because both are converted to the anticancer agent 5-fluorouracil (5-FU) (see pg. 337, right col.).  Although Saif et al. disclose that both capecitabine and tegafur are develop as oral fluorouracil antitumor drugs due to the demand for oral drugs that enable patients to receive treatment as outpatients in a convenient and cost-effective way, maintaining patients’ quality of life, this disclosure does not ‘teach away’ the fact that capecitabine and tegafur is Proceedings of the National Academy of Sciences, 2003, 100(13), pp. 7977-7982); T. C. Chou (Pharmacol. Rev., 2006, 58(3), pp. 621-681); and R. J. Tallarida (Genes & Cancer, 2011, 2(11), pp. 1003-1008).  Here, the present specification does not provide any type of factual data for applicant’s allegation that there is synergism among the components of the instant claimed composition for the combination of ‘Capecitabine, Gimeracil and Oteracil potassium’.  Further, instant claim 3 recites the “pharmaceutical composition for cancer treatment according to claim 1, wherein Capecitabine, Gimeracil and Oteracil potassium in the pharmaceutical composition are in a molar ratio of 1:0.4:1”.  This claimed molar ratio for the claimed three components are identical to the claimed molar ratio of the three components for Shirasaka et al. claimed composition (see Claim 3 of Shirasaka et al.), wherein the only difference is the type of the 5-FU prodrug as discussed in the above rejection.  Thus, in view of the teachings of Shirasaka et al. and Saif et al., there would have been a reasonable expectation that capecitabine could be successfully substituted for tegafur in the composition of Shirasaka et al.  Third, in regard to the mode of administration as taught by Saif et al. (i.e. oral administration), applicant’s contention is not commensurate in scope with the instant claimed composition as recited by claims 1-3, 6, and 7 wherein the claims do not claim any specific mode 
[2] The examiner respectfully disagrees.  It is the examiner’s position that both figures 9 and 10 of the present specification do not provide unexpected result regarding the claimed composition for the combination of ‘Capecitabine, Gimeracil and Oteracil potassium’.  First, as shown by figure 9 (
    PNG
    media_image1.png
    364
    682
    media_image1.png
    Greyscale
), the data points of the claimed composition for the combination of ‘Capecitabine, Gimeracil and Oteracil potassium’ is identical to the data points of the solvent.  It is perplexing how applicant interpreted that these data points demonstrate that “According to Figure 9 in the present application, it can be seen the survival rate of the tested group administrated by the composition of capecitabine, gimeracil, oteracil potassium is obviously better than the tested group administrated by TS-1 (i.e., the composition of tegafur, gimeracil and oteracil potassium)”.  
    PNG
    media_image2.png
    349
    700
    media_image2.png
    Greyscale
), the data points of the claimed composition for the combination of ‘Capecitabine, Gimeracil and Oteracil potassium’ is similar to the data points of the solvent.  It is perplexing how applicant interpreted that these data points demonstrate that “According to Figure 10, it can be clearly seen that the weight of the mice in capecitabine+gimeracil+oteracil potassium group is not significantly different from that in the control group, while the weight of the mice in TS-1 group decreases significantly in 15 days. Therefore, compared to TS-1, the composition of capecitabine, gimeracil, oteracil potassium can not only brings higher anti-tumor activity but also reduces side effects”.  And according to applicant logic and/or interpretation of the data from both figures 9 and 10, the solvent would also be a better anticancer drug than the composition for the combination of ‘tegafur, gimeracil and oteracil potassium’.  Consequently, both figures 9 and 10 of the present specification do not provide unexpected result regarding the claimed composition for the combination of ‘Capecitabine, Gimeracil and Oteracil potassium’ as alleged by applicant.
[3] The examiner respectfully disagrees.  It is the examiner’s position that there is a motivation to substitute capecitabine for tegafur in the composition of Shirasaka et al. as discussed in the above rejection.  Applicant arguments is confusing because applicant did not (a) specifically identify the ‘composition’ that “is not obvious for a person of ordinary skill in the art to substitute capecitabine for tegafur in a certain composition which has been verified as a synergistic composition for treating cancer”; (b) specifically identify the ‘pharmacodynamic properties’ that “those skilled in the art has no motivation to consider capecitabine as an equivalency for tegafur”; and (c) provide supporting evidence(s).
Therefore, the combine teachings of Shirasaka et al. and Saif et al. do render the inventions of the instant claims prima facie obvious, and the rejection is maintained.

New Rejection(s) – Necessitated by Amendment
Claim Rejections - 35 USC § 112







The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Newly amended claim 1 recites the limitation of “a synergistically effective dose of Gimeracil or a pharmaceutically acceptable salt thereof with an anti-cancer effect”.  The term ‘dose’ is a definite expression, and as a result, the addition of the expression of ‘a synergistically effective’ to an otherwise definite expression extends the scope of the expression so as to render it indefinite.  As recognized by MPEP § 2173.02(II), if the language of the claim is such that a Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993).  The present specification does not define the limitation of “a synergistically effective dose” with any type of specificity such as a specific amount and/or the structural feature(s) that would invoke this limitation.  Accordingly, claim 1 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Conclusion









Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
February 19, 2021